                 IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                        Civil Action No.: 5:19-cv-327

MANUEL TORRES,                         )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
TRACY LYNN CARTER, in his              )            FIRST AMENDED
official capacity as Lee County        )              COMPLAINT
Sheriff; TOWN OF APEX, NORTH           )
CAROLINA; TOWN OF SILER                )
CITY, NORTH CAROLINA; and              )
NIGHTHAWK COMPANY                      )
POLICE, LLC,                           )
                                       )
             Defendants.               )

      Plaintiff Manuel Torres, complaining of Defendants Tracy Lynn Carter in his

official capacity as Lee County Sheriff; Town of Siler City, North Carolina; Town

of Apex, North Carolina; and NightHawk Company Police, LLC, does hereby state

and allege the following:

                                    ACTION

      1.    Plaintiff, Manuel A. Torres (“Plaintiff” or “Torres”), a law enforcement

officer employed by the Lee County Sheriff Office from October 2012 until his

September 11, 2017, termination, institutes this action to address religious-based

discrimination and retaliation committed by Defendants Tracy Lynn Carter in his



        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 1 of 20
official capacity as Lee County Sheriff (“Sheriff Carter” or “LCSO”), the Town of

Siler City, North Carolina (“Siler City”), the Town of Apex, North Carolina

(“Apex”), and NightHawk Company Police, LLC (“NightHawk”), against Plaintiff

as a result of his request for a religious accommodation from his employer from a

job duty that violated his sincerely held religious beliefs and in retaliation for his

religious accommodation requests and his filing charges of discrimination pursuant

to Title VII of the Civil Rights Act of 1964. Plaintiff seeks equitable and monetary

relief in the form of present and future lost wages and benefits, compensatory

damages for emotional distress and other injuries, and punitive and/or liquidated

damages, as provided by law.

                          JURISDICTION AND VENUE

       2.    Jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 2000e-

5(f)(3) and 28 U.S.C. §§ 1331 and 1343. Plaintiff’s state law claim is properly before

this Court pursuant to 28 U.S.C. § 1367(a) because that state law claim is so related

to the claims in the action that are within the Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the United States

Constitution. Each Defendant is an entity capable of being sued under both federal

and North Carolina law, and each further enjoys no immunity from the claims

alleged in this First Amended Complaint.




                                    2
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 2 of 20
      3.      Venue is properly laid in this Court pursuant to 42 U.S.C. § 2000e-

5(f)(3) and 28 U.S.C. § 1391(b)(1), (b)(2), and (c), because it is a judicial district in

which a defendant resides as well as a judicial district in which a substantial part of

the events or omissions giving rise to the claims occurred.

                                       PARTIES

       4.     Plaintiff Torres, is and was at all times pertinent to this action, a citizen

of the United States and a resident of Sanford, Lee County, North Carolina. At all

times pertinent to this action, Plaintiff was an “employee” of LCSO or an applicant

for employment with Defendant Siler City, Defendant Apex, and Defendant

NightHawk within the meaning of 42 U.S.C. § 2000e(f). At all times pertinent to

this action, Plaintiff was qualified for the positions he held and applied for.

       5.     Defendant Sheriff Tracy Lynn Carter holds the elected office of Sheriff

for Lee County, North Carolina, pursuant to N.C. Gen. Stat. Chapter 162, with all

the duties and responsibilities established in N.C. Gen Stat. Chapter 162, Article 3,

including the hiring and dismissal of deputies and other employees that help perform

his official duties in accordance with N.C. Gen. Stat. § 162-24. At all times relevant

to this action, defendant Sheriff Carter was an “employer” within the meaning and

definition of 42 U.S.C. § 2000e(b).

       6.     Defendant Siler City is a municipal corporation established pursuant to

N.C. Gen. Stat. § 160A-1, et seq., as defined and described in N.C. Gen. Stat. §160A-

                                       3
           Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 3 of 20
1(2). In the exercise of its statutory powers, Defendant Siler City has established and

operates Siler City Police Department as a department of the municipal government.

At all times relevant to this action, Siler City acted through its managers and

policymakers, including its Chief of Police and City Manager, and the acts, edicts,

and practices of these persons represent the official policies of Defendant Siler City.

At all times relevant to this action, Defendant Siler City was an “employer” within

the meaning and definition of 42 U.S.C. § 2000e(b).

       7.    Defendant Apex is a municipal corporation, established and existing

pursuant to Chapter 160A of the North Carolina General Statutes, as defined and

described in N.C. Gen. Stat. § 160A-1(2). In the exercise of its statutory powers,

Apex has established and operates the Apex Police Department (“APD”) as a

department of the municipal government. At all times relevant to this action, Apex

acted through its managers and policymakers, including its administrative chief of

police, town manager, and members of its town board; and the acts, edicts, and

practices of these persons represent the official policies of Defendant Apex. At all

times relevant to this action, Defendant Apex was an “employer” within the meaning

and definition of 42 U.S.C. § 2000e(b).

       8.    Defendant NightHawk is a limited liability company organized and

existing under the laws of the State of North Carolina at its principal place of

business at 3901 Barrett Drive, Suite 100, Raleigh, North Carolina. At all times

                                    4
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 4 of 20
relevant to this action, Defendant Apex was an “employer” within the meaning and

definition of 42 U.S.C. § 2000e(b).

                      ADMINISTRATIVE PROCEDURES

       9.     On or about November 9, 2017, Torres filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) in its Raleigh Area

Office in Raleigh, North Carolina. The plaintiff’s EEOC Charge No. 433-2018-

00419 alleged that the LCSO had engaged in unlawful religious discrimination and

retaliation against him in the denial of his requests for religious accommodations.

      10.     On April 29, 2019, the EEOC issued its Notice of Right to Sue

concerning Plaintiff’s EEOC Charge No. 433-2018-00419, which Plaintiff received

thereafter.

      11.     On or about July 16, 2018, Torres filed a Charge of Discrimination with

the EEOC in its Raleigh Area Office in Raleigh, North Carolina. The plaintiff’s

EEOC Charge No. 433-2018-02466 alleged that Defendant Siler City had engaged

in unlawful religious discrimination, national origin discrimination, age

discrimination, and retaliation against him.

      12.     On April 29, 2019, the EEOC issued its Notice of Right to Sue

concerning Plaintiff’s EEOC Charge No. 433-2018-02466, which Plaintiff received

thereafter.




                                     5
         Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 5 of 20
       13.    On or about July 23, 2018, Torres filed a Charge of Discrimination with

the EEOC in its Raleigh Area Office in Raleigh, North Carolina. Plaintiff’s EEOC

Charge No. 433-2018-02999 alleged that the Defendant LCSO had engaged in

unlawful retaliation against him for his participation in an activity protected by Title

VII.

       14.    On April 29, 2019, the EEOC issued its Notice of Right to Sue

concerning Plaintiff’s EEOC Charge No. 433-2018-02999, which Plaintiff received

thereafter.

       15.    On or about July 23, 2018, Torres filed a Charge of Discrimination with

the EEOC in its Raleigh Area Office in Raleigh, North Carolina. Plaintiff’s EEOC

Charge No. 433-2018-03011 alleged that the Town of Apex Police Department had

retaliated against him for his filing his original charges against Defendant LCSO.

       16.    On April 29, 2019, the EEOC issued its Notice or Right to Sue

concerning Plaintiff’s EEOC Charge No. 433-2018-003011, which Plaintiff

received thereafter.

       17.    On or about July 23, 2018, Torres filed a Charge of Discrimination with

the EEOC in its Raleigh Area Office in Raleigh, North Carolina. Plaintiff’s EEOC

Charge No. 433-2018-03012 alleged that NightHawk had retaliated against him for

his filing his original charges against the LCSO.




                                     6
         Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 6 of 20
      18.      On August 29, 2019, EEOC issued its Dismissal and Notice of Suit

Rights concerning Plaintiff’s EEOC Charge No. 433-2018-003012, which Plaintiff

received thereafter.

      19.      Plaintiff has exhausted all his administrative remedies prior to bringing

this action and this First Amended Complaint has been timely filed with this Court.

      20.      Plaintiff has complied with all conditions precedent prior to bringing

this action.

                            FACTUAL ALLEGATIONS

      21.      Plaintiff Manuel A. Torres is a 51-year-old Hispanic male.

      22.      Torres has been certified as a sworn law enforcement officer by the

State of North Carolina, pursuant to N.C. Gen. Stat. § 17C-2, since 2010.

      23.      Torres holds to Christian religious beliefs and regularly attends and

serves as a deacon at East Sanford Baptist Church in Sanford, North Carolina.

      24.      Torres holds the strong and sincere religious belief that the Holy Bible

prohibits him, as a married man, from being alone for extended periods with a female

who is not his wife.

       Defendant LCSO (EEOC Charge Nos. 433-2018-00419 and -02999)

      25.      Plaintiff began his employment with Defendant LCSO in October 2012

and most recently held the position of County Deputy (Corporal) until on or around

September 11, 2017.

                                     7
         Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 7 of 20
     26.     During the course of his employment with the LCSO, Plaintiff was

ordered to train a female deputy, which would include the requirement that he spend

significant periods of time alone in his patrol car with the female officer trainee.

     27.     The job duty of training female deputies, in such a manner, violates

Plaintiff’s religious beliefs against being alone for periods of time with female(s)

who is/are not his wife and leaving the appearance of sinful conduct on his part.

     28.     On or around July 19, 2017, Torres verbally requested of Sgt. Oldham

a religious accommodation from his assigned job duty of training a female deputy

alone.

     29.     Through the next few weeks, Sgt. Oldham alternately granted and

denied Deputy Torres’s accommodation requests.

     30.     Deputy Torres discussed Sgt. Oldham’s denial of his reasonable

accommodation request with his superiors, Lt. Smith and Capt. Estes, who each

assured Deputy Torres that he would take care of it.

     31.     Because Deputy Torres took his request for religious accommodation

up the established chain of command, Sgt. Oldham failed to respond Torres’s call

for backup during Torres’s covering a multi-vehicle accident in an unsafe area in

which Torres had to tase two fighting suspects, and a gun was present on the scene.

An officer from a neighboring jurisdiction finally offered backup for Torres when

the LCSO refused or neglected to do so for almost a half hour.

                                     8
         Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 8 of 20
     32.    On September 6, 2017, Chief Butler, one of Torres’s superior officers,

talked to Deputy Torres about his religious accommodation request and expressed

his anger over Torres’s religious accommodation requests and his religious beliefs

against being alone with a female who was not his wife.

     33.    On or about September 11, 2017, and without an explanation, Chief

Butler informed Plaintiff that his services were no longer needed by LCSO, thus

terminating his employment.

     34.    Torres filed charges of religious discrimination and retaliation against

Defendant LCSO on November 9, 2017.

     35.    Since the date Plaintiff requested a religious accommodation and filed

his EEOC charges of discrimination and retaliation against LCSO, LCSO has

provided false and negative referrals to prospective employers, Defendants Siler

City, Apex, and NightHawk.

     36.    On July 23, 2018, Plaintiff filed a second EEOC Charge of

Discrimination (433-2018-02999) against Defendant LSCO based on its retaliation

against Plaintiff by informing Defendants Siler City, Apex, and NightHawk of

Plaintiff’s engaging in the protected activities of requesting a religious

accommodation and filing EEOC charges.




                                    9
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 9 of 20
      Defendant Siler City (EEOC Charge No. 433-2018-02466)

     37.     On September 22, 2017, Deputy Torres was interviewed by three

individuals for the position of Patrolman with the Siler City Police Department.

     38.     When asked by the interviewers why he had been dismissed from the

LCSO, Torres explained to Siler City interviewers that he had requested from LCSO

a religious accommodation not to be alone with female deputies in violation of his

sincere religious beliefs, that the accommodation had been granted and revoked, and

that, after he had complained about the denial of the accommodation, he was

terminated with the sole explanation that his services were no longer needed.

     39.     Two of the interviewers indicated to Torres that Siler City would not

have a problem granting the accommodation.

     40.     Siler City conditionally offered Torres the patrolman position pending

his background check.

     41.     Between October 2017 and January 2018 Deputy Torres completed

physical, TB test, pre-hire requirements, was given and qualified on his duty

weapon, received several boxes of ammunition, and completed his background

check.

     42.     On, January 30, 2018, after Plaintiff filed his first EEOC Charges

against LCSO, Siler City rescinded the already extended job offer because of




                                     10
         Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 10 of 20
information about Plaintiff’s requests for religious accommodation and

discrimination charges relayed to Defendant Siler City by Defendant LCSO.

     43.      Defendant Siler City then hired a patrolman, a white male under the age

of 40.

         Defendant Town of Apex (EEOC Charge No. 433-2018-03011)

     44.      On October 25, 2017, Plaintiff interviewed with the Town of Apex

Police Department for the position of Police Officer.

     45.      Plaintiff successfully completed his background investigation and

personal references.

     46.      Plaintiff passed the required polygraph.

     47.      APD Officer English met with Defendant LCSO at which time, upon

information and belief, LCSO gave Officer English false information about

Plaintiff’s job performance at the LCSO.

     48.      In addition, Defendant LCSO gave Officer English information about

Plaintiff’s requests for a religious accommodation under Title VII and about

information contained in a letter Plaintiff wrote to Sheriff Carter regarding Plaintiff’s

religious accommodation requests.

     49.      After Defendant Apex learned of, and because of, Plaintiff’s religious

accommodation requests to LCSO, Apex never responded to Plaintiff’s telephone

call or email request about the job position.

                                      11
          Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 11 of 20
      Defendant NightHawk (EEOC Charge No. 433-2018-03012)

     50.        On July 2, 2018, Plaintiff interviewed with the Hiring Manager of

Defendant NightHawk for a NightHawk private police officer position.

     51.        When Defendant NightHawk’s Hiring Manager asked Plaintiff why he

was no longer employed by Defendant LCSO, Plaintiff replied that he had requested

a religious accommodation from Defendant LCSO and that LCSO had thereafter

terminated him.

     52.        When asked if Plaintiff had any legal actions pending against LCSO,

Plaintiff informed Defendant NightHawk’s Hiring Manager that Plaintiff had filed

an employment discrimination complaint with EEOC against LSCO.

     53.        Defendant NightHawk then informed Plaintiff that NightHawk policy

prohibited the company from hiring anyone with pending litigation, but that he

would hire Plaintiff as soon as his charges against LSCO were resolved.

                                      COUNT I:
                     Title VII Claim for Religious Discrimination
                              (Against Defendant LCSO)

     54.        Plaintiff hereby incorporates the foregoing paragraphs as if fully set

forth herein.

     55.        Plaintiff has a sincerely held religious belief against working alone in

his patrol car in isolated areas with a female who is not his wife.




                                    12
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 12 of 20
     56.     LCSO’s job requirement that Plaintiff train and be alone for significant

periods with a female deputy violates Plaintiff’s sincerely held religious belief.

     57.     Plaintiff repeatedly informed Sgt. Oldham, Lt. Smith, and Capt. Estes

of his religious belief and asked those supervisors and superiors for a religious

accommodation of the belief with regard the job duty of training and being alone

with female deputies in violation of his religious beliefs.

     58.     Defendant LCSO did grant the accommodation request on several of

Plaintiff’s work days, but then, without demonstrating any reason for doing so,

revoked the accommodation.

     59.     LCSO ultimately refused to accommodate Plaintiff’s reasonable

request for religious accommodation and continued to mandate his training a female

deputy alone in violation of his sincerely held religious beliefs.

     60.     Defendant LSCO fired Plaintiff because of his religious beliefs and

because he continued to request a reasonable religious accommodation from a job

duty that violated his sincerely held religious beliefs.

     61.     As a proximate result of Defendant LCSO’s violations of Plaintiff’s

civil rights, Plaintiff has suffered damages, including loss of income and benefits;

loss of quality and enjoyment of life; loss of reputation; and other damages to be

proven at trial. Plaintiff is entitled to recover his compensatory damages pursuant to

42 U.S.C. §§ 1981a and 2000e-5.

                                    13
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 13 of 20
                                      COUNT II:
                              Retaliation Under Title VII
                               (Against All Defendants)

      62.       Plaintiff hereby incorporates the paragraphs 1 through 53 as if fully set

forth herein.

      63.       Plaintiff repeatedly requested of Defendant LCSO a religious

accommodation from being required to train and ride alone with a female deputy in

violation of his religious beliefs.

      64.       When Plaintiff continued to request a reasonable religious

accommodation from this mandatory job duty, following the LSCO chain of

command for making his accommodation requests, Defendant LSCO fired him.

      65.       Defendant LSCO fired Plaintiff because he continued to request a

religious accommodation from a job duty that violated his sincerely held religious

beliefs and complained about religious discrimination.

      66.       After Defendant LSCO fired Plaintiff, Plaintiff filed religious

discrimination and retaliation charges with the EEOC.

      67.       After Plaintiff told Defendant Siler City that LCSO terminated him

because of his religious accommodation requests, Siler City extended to Plaintiff a

position as patrolman.

      68.       During the period Plaintiff was completing the job and background

check requirements for the job that Siler City had offered him, Plaintiff filed his Title

                                    14
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 14 of 20
VII discrimination and retaliation charge 433-2018-00419 against LCSO with the

EEOC.

     69.     Once Defendant Siler City learned that Plaintiff had filed

discrimination and retaliation charges against LCSO, Defendant Siler City told

Plaintiff his job offer had been rescinded.

     70.     Plaintiff also applied for a law enforcement position with Defendant

Apex’s Police Department.

     71.     After Plaintiff applied for a position with Defendant Apex and had

successfully completed the required background check and lie detector test, an APD

employee then met privately with an LCSO employee who relayed to Defendant

Apex Plaintiff’s requests for religious accommodation and EEOC charges.

     72.     Defendant Apex never responded to Plaintiff’s employment

application, despite his being qualified for the position applied for, because

Defendant Apex had been informed by Defendant LSCO that Plaintiff had exercised

his rights to request a religious accommodation and file EEOC discrimination

charges.

     73.     Plaintiff applied for a private police officer position with Defendant

NightHawk.

     74.     Once Defendant NightHawk learned that Plaintiff had filed religious

discrimination and retaliation charges against LCSO, Defendant NightHawk

                                    15
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 15 of 20
informed Plaintiff that it would not hire him while his Title VII religious

discrimination and retaliation charges against LCSO were still unresolved.

     75.        As a proximate result of the violations of Plaintiff’s civil rights by

Defendants LCSO, Siler City, Apex, and NightHawk, Plaintiff has suffered

damages, including loss of income and benefits; loss of quality and enjoyment of

life; loss of reputation; and other damages to be proven at trial. Plaintiff is entitled

to recover his compensatory damages pursuant to 42 U.S.C. §§ 1981a and 2000e-5.

                                 COUNT III:
           Termination in Violation of North Carolina Public Policy
                         (Against Defendant LCSO)

     76.        Plaintiff hereby incorporates paragraphs 1 through 53 as if fully set

forth herein.

     77.        It is the public policy of the State of North Carolina that all persons

shall be able to seek, obtain, and hold employment without discrimination or

abridgment on account of race, religion, color, national origin, age, sex, or handicap

by employers which regularly employ 15 or more employees.

     78.        Defendant LSCO regularly employs more than 15 employees, is an

employer within the meaning of N.C. Gen. Stat. § 143-422.2 et seq., and enjoys no

lawful immunity from suit for violation of the protections expressed in this Act.

     79.        Plaintiff’s religion is a protected category within the meaning of N.C.

Gen. Stat. § 143-422.2.

                                    16
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 16 of 20
     80.    In contravention of the North Carolina Equal Employment Practices

Act, N.C. Gen. Stat. § 143.422.2, and North Carolina common Law, Defendant

LCSO terminated Plaintiff’s employment on account of his religion.

     81.    Plaintiff is therefore entitled to compensatory damages and other

appropriate relief provided by North Carolina law.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff hereby respectfully requests this Court to:

      1.    Declare that the termination and other adverse actions against Plaintiff

            by Defendants were in violation of Title VII of the Civil Rights Act of

            1964 (42 U.S.C. §§ 2000e et seq.) and also (as to Defendant LCSO)

            state law;

      2.    Reinstate Plaintiff to his respective position with the Defendant LCSO;

      3.    Order Defendants, jointly and severally, to make Plaintiff whole by

            providing him with equitable and compensatory damages in an amount

            in excess of Three Hundred Thousand Dollars ($300,000.00) for the

            loss of past, present, and future lost wages and other benefits, as well

            as for his emotional distress, anxiety, loss of reputation, and humiliation

            caused by the acts of Defendants;




                                   17
       Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 17 of 20
      4.     Order Defendants to pay to the Plaintiff punitive damages as provided

             by federal law in amounts to be provided at trial exceeding Fifteen

             Thousand Dollars ($15,000.00);

      5.     Order Defendants to pay to Plaintiff pre-judgment and post-judgment

             interest on all amounts recovered herein;

      6.     Award Plaintiff the costs of this action, including reasonable attorneys’

             fees for their representation herein as provided in § 706(k) of the Civil

             Rights Act of 1964, 42 U.S.C. § 2000e-5(k), and any other applicable

             law;

      7.     Grant declaratory and injunctive relief, as provided by law; and

      8.     Grant such additional and further relief to the Plaintiff as the Court

             deems just and appropriate.

                          DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all issues so triable presented herein.

Dated: December 27, 2019.               Respectfully submitted,

                                        LAW OFFICE OF B. TYLER BROOKS, PLLC

                                        BY: /s/ B. Tyler Brooks
                                        B. Tyler Brooks
                                        N.C. Bar No. 37604
                                        4050 Yellowfield Way
                                        Cary, North Carolina 27518

                                    18
        Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 18 of 20
                                     Telephone: (336) 707-8855
                                     Fax: (919) 584-8373
                                     btb@btylerbrookslawyer.com

                                     GIBBS & ASSOCIATES LAW FIRM, LLC

                                     BY: /s/ Jonathan D. Gibbs
                                     Jonathan D. Gibbs*
                                     Ohio Bar No. 0094455
                                     6398 Thornberry Ct.
                                     Mason, Ohio 45040
                                     Telephone: (513) 234-5545
                                     Fax: (888) 500-4638
                                     jgibbs@gibbs-lawfirm.com
                                     *Appearing pursuant to Local Rule 83.1


                        CERTIFICATE OF SERVICE

      The undersigned certifies that on December 17, 2019, the First Amended
Complaint was electronically filed with the Clerk of the Court, using the Court’s
CM/ECF electronic service system, which will send notification of such filing as
follows:

                                Paul S. Holscher
                                Janean B. Dunn
                              Jackson Lewis P.C.
                      3737 Glenwood Avenue, Suite 450
                              Raleigh, NC 27612
                       Paul.Holscher@jacksonlewis.com
                        Janean.Dunn@jacksonlewis.com
                     Attorneys for Defendant Town of Apex

                            Katie Weaver Hartzog
                            Katherine Barber-Jones
                           Hartzog Law Group, LLP
                      1903 N. Harrison Avenue, Suite 200
                               Cary, NC 27513
                       khartzog@hartzoglawgroup.com

                                   19
       Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 19 of 20
             kbarber-jones@hartzoglawgroup.com
           Attorneys for Defendant Town of Siler City

                       Bradley O. Wood
              Womble Bond Dickinson (US) LLP
                    One West Fourth Street
                  Winston-Salem, NC 27101
                   Brad.Wood@wbd-us.com
           Attorney for Defendant Tracy Lynn Carter


                            GIBBS & ASSOCIATES LAW FIRM, LLC

                            BY: /s/ Jonathan D. Gibbs
                            Jonathan D. Gibbs*
                            Ohio Bar No. 0094455
                            6398 Thornberry Ct.
                            Mason, Ohio 45040
                            Telephone: (513) 234-5545
                            Fax: (888) 500-4638
                            jgibbs@gibbs-lawfirm.com
                            *Appearing pursuant to Local Rule 83.1




                            20
Case 5:19-cv-00327-FL Document 30 Filed 12/17/19 Page 20 of 20
